Appellant was convicted in the District Court of Orange County of manufacturing intoxicating liquor, and his punishment fixed at two years in the penitentiary.
No statement of facts was filed within the time allowed by statute. There are five bills of exception. The first evidences complaint at the refusal of the court to quash the indictment. The indictment charged the manufacture of liquor capable of producing intoxication. This is sufficient. Tucker v. State,94 Tex. Crim. 505, 251 S.W. Rep., 1090. The second bill presents complaint of the refusal of the court to quash the jury panel because no women were drawn on the jury. This court has specifically held that women are not competent to serve on a jury under the laws and Constitution of this State. The third bill of exceptions complains that officers were permitted to testify to what they found in appellant's storehouse, their entrance being made without a search warrant. This is settled against appellant by Welchek v. State, 93 Tex.Crim. Rep., 247 S.W. Rep., 524. The proposition contained in the special charge refusal to give which is complained of in the fourth bill of exceptions, was fulling covered by the main charge. The proposition contained in the fifth bill of exceptions would be contrary to our holding in the case of Welchek v. State, supra.
No error appearing in the record, the judgment will be affirmed.
Affirmed. *Page 574